

Exhibit 10.2
 


EMPLOYMENT AGREEMENT AMENDMENT NO. 2




EMPLOYMENT AGREEMENT AMENDMENT made on this 29th day of December 2006, by and
between vFinance, Inc., a Delaware corporation (the "Company"), and Leonard J.
Sokolow ("Employee").


WITNESSETH:


WHEREAS, Employee and the Company desire to amend the Amended and Restated
Employment Agreement dated November 16, 2004, as amended, (the “Employment
Agreement”).


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and Employee hereby agree as follows:


1. Paragraph 3 to the Employment Agreement shall be deleted in its entirety and
replaced with the following provision:



 
3.
Duties. Employee shall, subject to overall direction consistent with the legal
authority of the Board of Directors of the Company (the "Board"), serve as, and
have all power and authority inherent in the offices of Chief Executive Officer
and, effective January 3, 2007, Chairman of the Board and shall be responsible
for those areas in the conduct of the business reasonably assigned to him by the
Board of Directors. Employee shall devote substantially all his business time
and efforts to the business of the Company; provided, however, that it is
understood and agreed that, while Employee may devote time to other business
matters in which he has an interest, in the event of a conflict, Employee's
first and primary responsibility shall be to the performance of his duties for
the Company.



2. Paragraph 5 (a) to the Employment Agreement shall be deleted in its entirety
and replaced with the following provision:


5. (a) Base Salary. Effective as of January 1, 2007, the Company shall pay to
Employee an initial base salary of $396,750 per annum and shall increase per
annum beginning January 1, 2008 by the reported COLA and each year thereafter
("Base Salary"). The Base Salary and Employee's other compensation will be
reviewed by the Board at least annually and may be increased (but not decreased)
from time to time as the Board may determine.


 

 
3.
Paragraph 6 (a), (b) and (c)(1) of the Employment Agreement shall be deleted in
its entirety and replaced with the following provisions:

 


6. Severance Payments and Change of Control Payments and Provisions. Upon the
occurrence of a Triggering Event (as hereinafter defined), Employee shall be
entitled to the immediate receipt of change in control payments, severance or
material event payments (collectively referred to as “Severance Payments and
Benefits” and hereinafter defined in Paragraph 6 (c)) from the Company in
accordance with the terms hereinafter set forth:


(a) Triggering Event. The occurrence of any of the following events shall be
defined as a "Triggering Event" for purposes hereof:



(1)
A Change of Control (as hereinafter defined);




 
(2)
The Company’s termination of Employee's employment (other than for Cause (as
hereinafter defined)) at any time prior to the expiration of the Term;

 
 
 

--------------------------------------------------------------------------------

 

 

 
(3)
The voluntary resignation of Employee for "good reason," which for purposes
hereof shall include, without limitation, a demotion or a change in Employee's
duties to the Company under Section 3 hereof, or (ii) a reduction in salary,
benefits, bonuses, incentives or perquisites;




 
(4)
The relocation of the principal office of the Company or the relocation of
Employee outside of Broward or Palm Beach Counties in Florida; or




 
(5)
The death or Disability of the Employee (as defined herein).



 
(b) Change of Control. For purposes of this Agreement, the term "Change in
Control" shall mean the occurrence of any of the following events not approved
by a majority of the Company’s Board of Directors who were members of the Board
of Directors immediately prior to such event:


(1) Thirty percent (30%) or more of the Company's outstanding voting stock shall
be beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934) by any person (other than Employee), entity or
“group” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934;


(2) A change in the majority of the Company's Board of Directors;


(3) Any merger, consolidation or business combination pursuant to which the
Company is not the surviving corporation or thirty percent (30%) or more of the
Company's outstanding voting stock shall be beneficially owned (within the
meaning of Section 13(d)(3) or 14(d)(2))by any person (other than Employee),
entity or “group” (as defined in Rule 13d-3) after such merger, consolidation or
business combination;


(4) A liquidation or dissolution of the Company; or


(5) The sale of all or substantially all of the Company's assets.


(c) Severance Payments and Benefits. For purposes of this Agreement, the term
“Severance Payments and Benefits" shall mean:


(1) Employee shall receive a lump sum payment equal to:
 
(i) two (2) multiplied by the sum of Employee's highest annual Base Salary; plus


(ii) two (2) multiplied by the higher of:


(a) the highest bonus, incentive and other compensation payments actually
received by Employee in respect of any year within the three (3) fiscal years
preceding the Triggering Event (or the annualized sum of bonuses, incentives and
other compensation which Employee received during the year in which the
Triggering Event occurred); or


(b) the highest bonus, incentive and other compensation payments the Employee
was entitled (notwithstanding the fact that the Employee agreed to a lesser
amount pursuant to Section 5 (e) above) to receive pursuant to Exhibit A in
respect of any year within the three (3) fiscal years preceding the Triggering
Event (or the annualized sum of bonuses, incentives or other compensation which
Employee was entitled to receive pursuant to Exhibit A during the year in which
the Triggering Event occurred notwithstanding the fact that the Employee agreed
to a lesser amount pursuant to Section 5 (e) above).


 

 
4.
All other provisions of the Employment Agreement shall remain in full force and
effect.

 
 
-2-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first hereinabove written. 


EMPLOYER:


VFINANCE, INC.





By: /s/ Timothy Mahoney 
Authorized Representative
 
EMPLOYEE:


 
/s/ Leonard J. Sokolow
Leonard J. Sokolow
 
 
-3-

--------------------------------------------------------------------------------

 
 